                                                                                            FILED
                                                                                   2020 Jan-31 PM 03:11
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION

 THOMAS GADDIS,                             )
                                            )
        Plaintiff,                          )
                                            )
 v.                                         )
                                            ) Case No. 1:19-cv-01886-LCB-JEO
 SYLACAUGA POLICE                           )
 DEPARTMENT,                                )
                                            )
         Defendant.                         )

                             ORDER OF DISMISSAL
      The magistrate judge filed a report on December 20, 2019, recommending this

action be dismissed without prejudice pursuant to the three strikes provision of 28

U.S.C. § 1915(g). (Doc. 4). The plaintiff filed objections and a “motion for relief

sought against defendants.” (Docs. 5 & 6). The plaintiff repeats that he currently is

imminent danger of serious physical injury, but the only allegations supporting his

position are the isolated events surrounding his October 8, 2019, arrest by Sylacauga,

Alabama, police officers, (Doc. 5), and his assertion that the officers have falsely

informed unknown “citizens” that he is a child molester and rapist, which he believes

endangers his life, (Doc. 6). The plaintiff requests an order directing the officers to

have no contact with him and placement in a witness protection program. Id. The

plaintiff’s objections are OVERRULED as none of his allegations plausibly suggest

that he currently is in imminent danger of serious physical injury. The plaintiff’s
motion for leave to proceed in forma pauperis (Doc. 2) and “Motion for Relief

Sought Against Defendants” (Doc. 6) are DENIED.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, and the objections thereto, the

magistrate judge’s report is hereby ADOPTED and the recommendation is

ACCEPTED. Because the plaintiff failed to pay the filing and administrative fees

of $400.00 at the time he filed this complaint, the court DISMISSES this action

WITHOUT PREJUDICE. The plaintiff may initiate a new civil rights action by

completing and filing a new civil rights complaint form and paying the filing and

administrative fees of $400.00.

      For information regarding the cost of appeal, see the attached notice.

      The Clerk is DIRECTED to serve a copy of this order and a § 1983 complaint

form on the plaintiff.

      DONE and ORDERED January 31, 2020.



                                    _________________________________
                                    LILES C. BURKE
                                    UNITED STATES DISTRICT JUDGE




                                         2
                               United States Court of Appeals
                                          Eleventh Circuit
                                       56 Forsyth Street, N.W.
                                       Atlanta, Georgia 30303

David J. Smith                                                      In Replying Give Number
Clerk of Court                                               of Case and Names of Parties


          NOTICE TO PRISONERS CONCERNING CIVIL APPEALS

         The Prison Litigation Reform Act of 1995 (effective April 26, 1996) now REQUIRES that
all prisoners pay the Court’s $500 docket fee plus $5 filing fee (for a total of $505) when appealing
any civil judgment.

       If you wish to appeal in a civil case that Act now requires that upon filing a notice of
appeal you either:

       (1)       Pay the total $505 fee to the clerk of the district court from which
                 this case arose; or

       (2)       arrange to have a prison official certify to the district court from
                 which the appeal arose the average monthly deposits and balances
                 in your prison account for each of the six months preceding the filing
                 of a notice of appeal.

        If you proceed with option (2) above, the Act requires that the district court order you to
pay an initial partial fee of at least 20% of the greater of either the average monthly deposits or
of the average monthly balances shown in your prison account. The remainder of the total $505
fee will thereafter be deducted from your prison account each month that your account balance
exceeds $10. Each such monthly deduction shall equal 20% of all deposits to your prison account
during the previous month, until the total $505 fee is paid. (If your prison account statement shows
that you cannot pay even the required initial partial fee, your appeal may nevertheless proceed,
BUT THE TOTAL $505 FEE WILL BE ASSESSED AGAINST AND WILL BE DEDUCTED
FROM FUTURE DEPOSITS TO YOUR PRISON ACCOUNT.)

        Fees are not refundable, regardless of outcome, and deductions from your prison account
will continue until the total $505 fee is collected, even if an appeal is unsuccessful.


                                                                       David J. Smith
                                                                       Clerk of Court
                                                                                          PLRA Notice



                                                   3
4
